November 5, 1964


Honorable James E. Barlow           Opinion No. C-344
Criminal District  Attorney
Bexar County                        Re:    Whether, under the present
San Antonio, Texas                         Sheriff’s    budget, proper
                                           budgeting arrangements can
                                           be made for the purchase of
                                           a helicopter    for the Sheriff’s
Dear MY?.Barlow:                           Department.
            You have requested an opinion on whether Bexar County
can make proper budgeting arrangements under the present Sheriff’s
budget, for the purchase of a helicopter    for use by the Sheriff’s
Department.    Specifically,  you ask whether the surplus funds in
three named accounts may be used for the purchase of said helicopter.
In your supplemental request of October 27, 1964, you state that
the helicopter   will be purchased out of the “Equipment, Other”
account.
           Before passing on the question of proper budgeting
arrangements, one must first   determine whether the purchase, per
     of a helicopter is authorized.     Subdivision (b) of Article
$iG9, Vernon’s Civil Statutes,    states:
            “Bach officer named in this Act, where he
     receives   a salary as compensation for his
     services,   shall be ehtltled   and p&?mltted to
     purchase OP charge to his county all reasonable
     expenses necessary in the proper and 1 g 1
     conduct of his office,     o o **’ (Emphaseisaadded)
However, what constitutes   “reasonable expenses necessary in the
 roper and legal conduct of his office”    is to be determined b
 h C      I i     1       t i their sound discretion.      Attome;
Ge~er~??ss~p~~f:     NE?O9367”0 (1941) and No. C-318 (1964).     There -
fore, the propriety   of the purchase of a helicopter   for use by the
Sheriff’s   Department is a faotual determination   to be made by the
Commissioner’s Court.



                                  -1631-
                                                                       ..




Hon. James E, Darlow,    page 2 (C-344)


             Since the helicopter    is to be purchased from the account
“Equipment, Other, ” it should also be determined whether a heli-
copter can be purchased from said account.           Webster’s International
Dictionary,    Second Edition, ,,defines “equipment” as “material OP
articles    used in equipping.     Said Dictionary     defines  “equip” as
“to furnish for service,      OP against a need; to fit out; to supply
with what is necessary to efficient        action.”    If the Commlssionerls
Court, in their sound discretion,        supra, determine that a helicopter
Is “necessary in the proper and legal conduct” of the Sheriff’s
Department, then the Department would iave to be equipped “with
what is necessary to efficient       action.      Therefore, funds from
the account “Equipment, Other” could be used to purchase a heli-
copter as a helicopter     is obviously     “equipment. ”
           As to the questions concerning proper budget arrangements,
one must first   look to the statute, Article   1666a, Vernon’s Civil
Statutes,  that governs Dexar County.   Article   1666a recites:
           II
             . . .
               . .Said Court may upon proper application
     transf&    an. existing  budget surplus during the
     year to a budget of like kind and fund, but no
         h transfer    shall increase the totaf of the
     byaet .
           ,I
             . . . ” (Emphasis added)
           The Legislature   did not provide any guidelines     as to
what constitutes   “like kind, ” therefore    we must construe this term
in its usual, ordis       xgenerally      accepted meaning.    This was
done in Attorney General’s Opinion No. V-103 (1947) and reference
is made thereto In determining whether such a transfer        can be made
in the instant case.
           You state that there exists,     in the Sheriff’s  budget,,
three separate accounts,    “Repairs and Maintenance,    Automotive,
“Salaries,  &ployees”    and “Qrocerles,   Feeding Prisoners” that
possess a surplus smount of funds.       You also state that the hell-
copter is to be purchased by funds from the “Equipment, Other”
account.   Thus, it must be determined whether the aforesaid       SUP-
pluses can be transferred    to the “Equipment, Other” account.
           We believe that the account for “Repair and Maintenance,
Automotive” is enough like that of the account “Equipment, Other”
to come within the spirit    of the statute.    Repair and maintenance.
of an automotive nature is certainly     concerned with equipment of a
transport nature.    The account “Equipment, Other” Is of such a
general nature, as would certainly    permit transfer   of a surplus,


                                   -1632-
Hon. James E. Barlow,   page 3 (c-344)


if one existed,     from it to the account "Repair and Maintenance,
Automotive,"    since they sre both concerned with equipment.       Web-
ster's International     Dictionary , Second Edition,   defines equipment
as "material OP articles      used in equipping."   Said Dictionary   de-
fines equip as "to furnish for service,       or against a need; to fit
out; to supply with what is necessary to efficient        action."   Both
"Repair and Maintenance, Automotive" and "Equipment, Other" certainly
fall within these definitions.
            As to the other two accounts,   "Salaries, Employees" and
"Groceries,   Feeding Prisoners, " we think that it is obvious   that
they are not of like kind to that of 'Equipment, Other."       Attorney
Qeneral's Opinion No. V-103 (1947).
            The surplus funds in the account     "Repairs and Maintenance,
Automotive" can be' transferred,     as provided in Article  l666a, supra,
to the account "Equipment, Other. " Attorney General's Opinion No.
v-103 (1947).    Ifs the Commissioner's   Court, under the proviso of
subdivision   (b) of Article   3899, supra, determines that a heli-
copter is necessary "In the proper and legal conduct" of the Sheriff's
Department, said helicopter     can be purchased b funds from the account
"Equipment, Other, " If the amount of funds thegein is sufficient        to
pay the purchas? price.      The surplus funds lft the accounts "SalarIes,
Employees" and ,,CSrocerles,   Feedin@ Prisoners    cannot be transferred
to the account    Equipment, Other.      Attorney General"% Opinion No.
V-103, supra.
                        SUMMARY
            Under the present Sheriff's    budget, proper
     budgeting arrangements can be made for the purchase
     of a helicopter   for the Sheriff's    Department, if the
     balance,   If any, in the account "Equipment, Other"
     and the surplus in the account "Repair and Maintenance,
     Automotive" will be sufficient      to pay the purchase
     price.
                                   Yours very truly,
                                   WAWONERCARR
                                   Attorney Qeneral


                                   By:
                                     &a-l-I-
                                    Roy B. Johnson
                                         Assistant
RBJ:sj:mkh


                                 -1633-
                                         --.   -




Hon. James E. Barlow,   Page 4 (C-344)


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Pat Bailey,
Wayne Rodgers
Charles Swarmer
Robert Norris
APPROVEDFOR THE ATTORNEY
                       GENERAL
BY: Roger Tyaer




                               -1634-